Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 1 of 11 - Page ID#: 481



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION


 CIVIL ACTION NO. 2:21CV15 (WOB)


 MMCPM LOGISTICS, LLC                                   PLAINTIFFS


 VS.                       MEMORANDUM OPINION AND ORDER


 CLARITY RETAIL, LLC,
 ET AL.                                                 DEFENDANTS


       This matter is before the Court on a motion for default

 judgment      by     defendant/counter-claimant/third-party-plaintiff

 Clarity Retail, LLC (Doc. 21); a motion for default judgment by

 defendant/counter-claimant First Financial Bank (Doc. 25); and a

 motion to set aside defaults, to dismiss all claims of Clarity

 Retail,    LLC,    and    to   remand   to   the   Grant   Circuit   Court   by

 plaintiff/counter-defendant MMCPM Logistics, LLC and third-party

 defendants Myron Miller and Summer Miller. (Doc. 24).

       The Court has reviewed this matter and concludes that oral

 argument is unnecessary.

                     Factual and Procedural Background

       A.     The Parties’ Agreements

       Clarity Retail, LLC is an Ohio limited liability company that

 sells signage and other items for use in retail store displays.

 (Doc. 1-6 at 9). MMCPM Logistics, LLC (“MMCPM Logistics”) is a
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 2 of 11 - Page ID#: 482



 Kentucky     limited    liability      company    based       in      Williamstown,

 Kentucky.1

        In 2015, MMCPM Logistics         started       working      with     Clarity

 installing fixtures and décor in retail stores. (Id.). In 2018,

 MMCPM    Logistics     began    performing      inventory       and     fulfillment

 functions for Clarity’s customer, Dollar Tree. (Id.).

        In February 2019, Clarity and MMCPM Logistics entered into a

 “Warehousing, Assembly & Logistics Agreement” for MMCPM Logistics

 to assemble and ship Clarity’s products to Dollar Tree and Family

 Dollar stores. (Doc. 1-1 at 14-15). One provision of this agreement

 states: “All disputes will be decided according to the laws of the

 Commonwealth of Kentucky. Venue and jurisdiction will be Grant

 Circuit Court, Grant County, Kentucky.” (Id. at 15).2

        In connection with this agreement, First Financial Bank,

 which had made several large business loans to Clarity, obtained

 from    MMCPM   Logistics      an   agreement    in   which     MMCPM     Logistics




 1 MMCPM, LLC is an entity related to MMCPM Logistics, LLC. The
 Kentucky Secretary of State’s website states that third-party
 defendants Myron and Summer Miller are the sole members of both
 companies. In the briefs before the Court, the parties do not
 explain the relationship between these entities.

 2 Clarity asserts in its Counterclaim and Third-Party compliant
 that MMCPM Logistics never signed the document (Doc. 1-6 at 10),
 but the copy of the contract attached to plaintiff’s complaint
 bears the signature of Summer Miller. (Doc. 1-1 at 15.). This could
 be a scrivener’s error, however; Clarity might have meant to say
 that MMCPM, LLC was not a party to the contract, which appears to
 be correct.

                                         2
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 3 of 11 - Page ID#: 483



 acknowledged that First Financial held a valid, perfected, and

 superior security interest in any assets of Clarity located in

 MMCPM Logistics’ warehouse. (Doc. 1-5 at 57).

       At this point, the pleadings diverge as to what transpired,

 but it is clear that things went wrong between Clarity and MMCPM

 Logistics.

       B.     Litigation Ensues

       In October 2020, Clarity filed suit against Myron Miller,

 Summer Miller, MMCPM Logistics, LLC, and MMCPM, LLC in the Court

 of Common Pleas in Hamilton County, Ohio. That court dismissed the

 action     based   on   the   forum   selection   clause   in   the   parties’

 agreement. (Doc. 1-1 at 16-17).

       On December 29, 2020, MMCPM Logistics then filed suit in Grant

 Circuit Court in Grant County, Kentucky against Clarity and its

 agent, Ian Jordan; First Financial Bank; and Dollar Tree/Family

 Dollar, alleging a claim for tortious interference with contract.

 (Doc. 1-1 at 2-21). MMCPM Logistics alleged that Clarity never put

 MMCPM Logistics on notice that there were problems with MMCPM

 Logistics’ work or damages to the products it shipped; that Clarity

 failed to pay MMCPM Logistics for its services and for storage of

 the retail items; and that Clarity then set up its own facility to

 carry out the tasks that were the subject of their contract. (Id.).3


 3 The complaint is unclear as to what claims are asserted against
 defendants other than Clarity and Jordan, but it seems to reference

                                         3
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 4 of 11 - Page ID#: 484



       Counsel for MMCPM Logistics, John Threlkeld (“Threlkeld”),

 listed    his   email   address    on    the    Grant   County   complaint   as

 tandtlaw@wkybb.net. (Doc. 1-1 at 13).

       On January 26, 2021, First Financial filed an answer to

 MMCPM’s complaint, as well as a counterclaim seeking a declaratory

 judgment that First Financial holds a valid, perfected and superior

 security interest in the MMCPM Logistics warehouse collateral.

 (Doc. 1-5). The certificate of service for this pleading shows

 that it was served on January 25, 2021 via email on Threlkeld at

 the email listed on the complaint, tandtlaw@wkybb.net. (Doc. 1-5

 at 12; Doc. 25-1 at 4). It was also served on Threlkeld at that

 email address by the Kentucky state court. (Doc. 25-1 at 6).

       On January 29, 2021, Clarity and Jordan filed their answer,

 a counterclaim against MMCPM Logistics, LLC, and a third-party

 complaint against MMCPM, LLC, Myron Miller, and Summer Miller.

 (Doc. 1-6). This pleading alleges that, from the outset of the

 parties’     contract    in   2019,     MMCPM   Logistics   demonstrated     an

 inability to perform the shipping and logistics functions due to

 insufficient capacity and staffing, and that Clarity lost hundreds

 of thousands of dollars due to damaged or missing items. (Id.).

 Clarity alleges that, due to MMCPM Logistics’ failure to perform




 the fact the First Financial and Family Dollar/Dollar Tree may
 have liens against the property in question.


                                          4
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 5 of 11 - Page ID#: 485



 its contractual duties and the resulting losses, Clarity began

 performing the work itself. Finally, Clarity alleges that MMCPM

 Logistics has refused to return Clarity’s inventory.

       This pleading was served on Threlkeld at tandtlaw@wkybb.net,

 (Doc. 1-6 at 17), and a notice of the filing was also sent to

 Threlkeld electronically by the Grant Circuit Court. (Doc. 19-1 at

 3). Counsel for Clarity has            filed an affidavit stating that

 Threlkeld told counsel that he would accept service on behalf of

 the third-party defendants (MMCPM, LLC and the Millers), and an

 email from Clarity’s counsel to Threlkeld reflecting such service

 is attached to the affidavit. (Doc. 19-1 at 1-2, Doc. 21-1 ¶ 3)

 (Curran Affidavits); Doc. 21-1 at 6 (email from Clarity’s counsel

 to Threlkeld at tandtlaw@wkybb.net).

       Later that same day, defendants Dollar Tree, Inc. and Family

 Dollar, Inc. filed a Notice of Removal removing the case from Grant

 County to this Court on the basis of diversity jurisdiction. (Doc.

 1). The Notice of Removal was served on Threlkeld at the same email

 address as above.

       On April 16, 2021, Clarity filed a request for entry of

 default against MMCPM Logistics, LLC, Myron Miller, Summer Miller,

 and MMCPM, LLC because more than 21 days had elapsed since service

 of   Clarity’s    counterclaim     and       third-party   complaint,   and   no

 answers were filed. (Doc. 19). The Clerk of Court entered default

 against these counter and third-party defendants on April 19, 2021.

                                          5
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 6 of 11 - Page ID#: 486



 (Doc. 20). Clarity then moved for entry of default judgment. (Doc.

 21).

        On April 19, 2021, First Financial Bank also moved for entry

 of default on its counterclaim against MMCPM Logistics. (Doc. 22).

 That default was entered on April 22, 2021. (Doc. 23).

        On April 30, 2021, MMCPM and the Millers filed a motion to

 set aside the entries of default and to remand to the Grant Circuit

 Court. (Doc. 24), invoking Rule 60(b)(1). This motion does not

 state that it also made on behalf of MMCPM, LLC. Defendants have

 opposed the motion (Docs. 26, 27), and they have moved for default

 judgment. (Docs. 21, 25).4 MMPCPM Logistics and the Millers have

 not filed a reply in support of their motion, not have they

 responded to the motions for default judgment.

        On May 14 and 21, 2021, MMCPM and the Millers filed Answers

 to the Counter and Third-Party complaints. (Docs. 28, 29). They

 did not seek leave to do so.

                                        Analysis

        Federal Rule of Civil Procedure 55(c) provides that a “court

 may set aside an entry of default for good cause.” The factors for

 “good cause” are (1) whether culpable conduct of the defendant led

 to the default, (2) whether the defendant has a meritorious




 4 Defendants Dollar Tree and Family Dollar have                   since    been
 dismissed from this action by agreement. (Doc. 31).

                                        6
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 7 of 11 - Page ID#: 487



 defense, and (3) whether the plaintiff will be prejudiced. Burrell

 v. Henderson, 434 F.3d 826, 831 (6th Cir. 2006).

       “A party seeking relief must first demonstrate a lack of

 culpability before the court examines the remaining two factors.”

 Yeschick v. Mineta, 675 F.3d 622, 628-29 (6th Cir. 2012) (citation

 omitted).

       The motion to set aside the entries of default filed by

 counter-defendant MMCPM Logistics and third-party defendants Myron

 and Summer Miller contains a single sentence pertaining to the

 reason for their default: “No electronically filed documents have

 been found to have been served upon the undersigned nor were any

 received as properly posted with the United States Postal Service.”

 (Doc. 24 at 3). The attached affidavits do not expound on this

 assertion    or   offer   any   explanation    as   to   why   that   may   have

 occurred.

       Clarity’s opposition to the motion to set aside seems to

 assume that MMCPM Logistics’ counsel’s email may have changed or

 was improperly listed at some point. Assuming that to be true, it

 does not aid the movants.

       “In this Circuit, missing an email is not an excuse for

 missing a deadline.” Johnson v. Baptist Memorial Health Care Corp.,

 No. 2:18-cv-02509, 2019 WL 5847850, at *3 (W.D. Tenn. Nov. 7, 2019)

 (citing Yeschick, 675 F.3d at 629)).




                                        7
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 8 of 11 - Page ID#: 488



       In Yeschick, the Sixth Circuit, in the Rule 60(b)(1) context,

 made it very clear that counsel have “an affirmative duty to

 monitor the dockets to keep apprised of the entry of orders” and

 that “it is the party, not the court, who bears the burden of

 apprising the court of any changes to his or her” email or postal

 address. Yeschick, 675 F.3d at 629-30. The Court elaborated:

              Thus, after an email address change or migration,
              just as with change of physical address, a party
              must inform the court of his or her updated contact
              information if he wishes to receive notices of
              electronic filing. However, we emphasize that
              regardless of whether email notifications are
              received, parties continue to have a duty to
              monitor the court’s docket.

              . . .

              Here, the ability to update his contact information
              on file with the court was within [counsel’s]
              control, as was the ability to access the
              electronic docketing system directly in order to
              monitor Yeschick’s case for new filings. Moreover,
              we have held that gross carelessness or inadvertent
              conduct that results in judgment will not give rise
              to a successful claim of excusable neglect if the
              facts demonstrate a lack of diligence.

 Id. at 630-31. (emphasis added).

       Thus, movants’ bare assertion that counsel never received

 service of certain documents via email is insufficient as a matter

 of law to support their motion.

       Moreover, the assertion is belied by the record. First, the

 email address that movants’ counsel listed on the complaint that

 he filed in Grant Circuit Court, tandtlaw@wkybb.net, is the same


                                        8
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 9 of 11 - Page ID#: 489



 address that was used: (1) by the parties and the state court for

 service of the counter and cross pleadings filed in state court

 prior to removal; (2) the notice of removal itself; and (3) all

 documents since filed in this Court. Indeed, it is the same email

 address listed in this Court’s ECF docket for service upon movants’

 counsel.

       Second, Clarity’s counsel has filed an affidavit stating,

 under penalty of perjury, that on February 3, 2021 movants’ counsel

 verbally represented to him that he would accept service of the

 third-party complaint. Attached to counsel’s affidavit is an email

 reflecting such service. This means that movants’ counsel, in fact,

 knew of the filing of the pleading against his clients. Despite

 their right to file a reply brief in support of their motion which

 could have addressed this testimony, movants did not file one.

       Third, the original complaint in this matter was filed on

 December 29, 2020; movants did not file their motion to set aside

 the defaults against them until April 30, 2021, four months later.

 It defies belief that, having initiated a lawsuit, counsel would

 not wonder what was happening in the case and accordingly check

 the docket. Under the above authority, counsel had an affirmative

 obligation to do so.

       Likewise,     the   motion    says   nothing    about    a   meritorious

 defense. It asserts, without explanation, that Clarity’s claims

 are barred by res judicata and collateral estoppel. Assuming

                                        9
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 10 of 11 - Page ID#: 490



  movants are referring to the dismissal of the Hamilton County,

  Ohio lawsuit, they are wrong, as the dismissal of that case was

  not on the merits.

        Next,   Clarity    correctly    points   out   that   the   third-party

  defendants are not parties to the agreement between Clarity and

  MMCPM Logistics, LLC, rendering movants’ reliance on the forum

  selection clause unavailing.

        Finally, as noted above, the motion to set aside the default

  does not state that it is also made on behalf of MMCPM, LLC.

        For all of these reasons, the Court finds that movants have

  not carried their burden under Rule 55(c) to show good cause, and

  the motion to set aside will thus be denied.



        Therefore, having reviewed this matter, and the Court being

  advised,

        IT IS ORDERED that:

        (1) The motion to set aside defaults, to dismiss all claims

  of Clarity Retail, LLC, and to remand to the Grant Circuit Court

  by plaintiff/counter-defendant MMCPM Logistics, LLC and third-

  party defendants Myron Miller and Summer Miller (Doc. 24) be, and

  is hereby, DENIED;

        (2) The motion for default judgment by defendant/counter-

  claimant/third-party-plaintiff Clarity Retail, LLC (Doc. 21) and




                                        10
Case: 2:21-cv-00015-WOB-CJS Doc #: 33 Filed: 08/20/21 Page: 11 of 11 - Page ID#: 491



  the motion for default judgment by defendant/counter-claimant

  First Financial Bank (Doc. 25) be, and are hereby, GRANTED; and

        (3) Separate default judgments shall be entered in the record.



        This 20th day of August 2021.




                                        11
